Citation Nr: 1211934	
Decision Date: 04/02/12    Archive Date: 04/11/12	

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disorder, to include herniated nucleus pulposus (HNP), degenerative disc disease (DDD), and spondylosis at the L5/S1 level.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to August 1970.  His medals and badges include the Combat Action Ribbon.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Montgomery, Alabama.  

A review of the record reveals that in October 2000, the Board denied the Veteran's claim.  He then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2003, the Court vacated the Board decision and remanded it for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In August 2005, the Board again denied the claim.  The Veteran then appealed that decision to the Court.  In March 2007, the Veteran and the Secretary of VA filed a Joint Motion to Vacate the Board decision and remand it for the Board to consider the provisions of 38 U.S.C.A. § 1154(b).  

That section provides, in pertinent part, that in the case of any Veteran who engaged in combat with the enemy...the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there was no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary....  38 U.S.C.A. § 1154(b).

The Court granted the motion the following month.  In February 2008 the claim was remanded for additional development.  It was returned to the Board and in August 2008, the Board again denied service connection for a chronic lumbar spine disorder.  The Veteran and his representative again appealed the determination to the Court and in a Memorandum decision dated in June 2011, the Board decision was vacated and the matter was again remanded for further development.  

The appeal is again REMANDED to the RO.  VA will notify the Veteran should further action be required.


REMAND

In the June 2011 Memorandum decision from the Court, the Court found that VA medical examinations relied on by the Board in its prior decisions were inadequate in that they did not afford the Veteran proper consideration of the statutory § 1154(b) combat presumption.  In other words, the Veteran needs to be accorded an examination in which his statements as a combat Veteran that he injured his back in service are accepted as credible for the purpose of verifying that he had an inservice back injury.  

Received at the Board in March 2012 were copies of medical records from VA and private health care providers.  They pertain to treatment of the Veteran for the past several years.  The representative did not waive consideration of the evidence by the RO in the first instance.

In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran should be contacted and asked to provide more specific information with regard to the difficulties he had with his back while in service.  He should be as specific as possible as to the incident involved, the symptoms he had, and report any treatment that he received.  He should also be asked to provide information from any individuals who have known him since the time of his military service and who might be willing to make statements as to his having had back difficulties ever since service.  Any such statements should be associated with the claims file.  

2.  The Veteran should be provided an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any current low back disability.  The claims folder must be reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  If an injury during combat is reported, that should be accepted as credible.  All indicated tests and studies should be accomplished.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability was incurred in or aggravated during the Veteran's active military service.  Any opinion expressed must be accompanied by a complete rationale.  If the examiner cannot provide an opinion without resort to speculation, he or she should provide reasons why.  

3.  After the development requested above has been completed to the extent possible, the case should be reviewed by the RO.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that considers all evidence, including the copies of medical evidence received at the Board in March 2012 from the Veteran's representative and be given the opportunity for response.  Thereafter, the case should be returned to the Board, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), any failure to cooperate by not providing more specific information or by attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



